Opinion filed January 26,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                    Nos. 11-11-00114-CR & 11-11-00115-CR
                                                    __________
 
                                 CHERYL
ANN CHICK, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                    On
Appeal from the 91st District Court
                                                          Eastland
County, Texas
                                             Trial Court
Cause Nos. 22365 & 22366
 

            
M
E M O R A N D U M    O P I N I O N
            In
each case on appeal, Cheryl Ann Chick has filed in this court a motion to
dismiss her appeal, stating that she wishes to withdraw her notices of appeal
and dismiss these appeals pursuant to Tex.
R. App. P. 42.2.  In compliance with Rule 42.2, the motions are signed
by both appellant and her counsel.
The
motions are granted, and the appeals are dismissed.
 
January 26, 2012                                                                                 PER
CURIAM 
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.